Citation Nr: 0619084	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee, claimed as secondary to service-
connected status-post hammertoe correction of the left foot.

2.  Entitlement to service connection for degenerative 
arthritis of the right knee, claimed as secondary to service-
connected status-post hammertoe correction of the left foot.

3.  Entitlement to service connection for degenerative 
arthritis of the left ankle, claimed as secondary to service-
connected status-post hammertoe correction of the left foot.

4.  Entitlement to service connection for degenerative 
arthritis of the right ankle, claimed as secondary to 
service-connected status-post hammertoe correction of the 
left foot.

5.  Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to service-connected status-
post hammertoe correction of the left foot.

6.  Whether a substantive appeal received in June 2003 
regarding the propriety of the initially assigned rating for 
service-connected trochanteric bursitis/tendonitis of both 
greater trochanters was timely.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in April 2003 and 
July 2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge at the RO in his December 2003 substantive 
appeal.  In July 2004, she was advised that her requested 
hearing had been scheduled for September 2004.  Thereafter, 
in August 2004, the veteran indicated that she would not be 
able to be present for her scheduled hearing.  She also 
stated that she wished to withdraw her hearing request and 
have the Board consider her appeal based on the evidence 
already of record.  See 38 C.F.R. § 20.704(e) (2005).

The Board also observes that an October 1998 rating decision 
denied service connection for degenerative joint disease of 
the lumbar spine as not well-grounded.  In December 2001, the 
veteran submitted a claim of entitlement to service 
connection for a back disorder.  In an August 2002 letter, 
the veteran was advised that such claim was previously denied 
as not well-grounded and, as a result of a change in the law, 
namely the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), her claim would be reviewed again.  As such, the 
Board, like the RO, has conducted a de novo review of the 
veteran's claim of entitlement to service connection for a 
lumbar spine disorder.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Degenerative arthritis of the left knee is not a result 
of any disease, injury, or incident in service and such is 
not etiologically related to service-connected status-post 
hammertoe correction of the left foot, nor was arthritis 
manifested within one year of service discharge.

3.  Degenerative arthritis of the right knee is not a result 
of any disease, injury, or incident in service and such is 
not etiologically related to service-connected status-post 
hammertoe correction of the left foot, nor was arthritis 
manifested within one year of service discharge.

4.  Degenerative arthritis of the left ankle is not a result 
of any disease, injury, or incident in service and such is 
not etiologically related to service-connected status-post 
hammertoe correction of the left foot, nor was arthritis 
manifested within one year of service discharge.

5.  Degenerative arthritis of the right ankle is not a result 
of any disease, injury, or incident in service and such is 
not etiologically related to service-connected status-post 
hammertoe correction of the left foot, nor was arthritis 
manifested within one year of service discharge.

6.  A lumbar spine disorder is not a result of any disease, 
injury, or incident in service and such is not etiologically 
related to service-connected status-post hammertoe correction 
of the left foot, nor was arthritis manifested within one 
year of service discharge.

7.  The veteran's substantive appeal (VA Form 9) was received 
on June 23, 2003, over 60 days after issuance of the 
statement of the case on April 11, 2003, and over one year 
after the issuance of the September 13, 2001, rating decision 
that granted service connection for trochanteric 
bursitis/tendonitis of both greater trochanters with a 
noncompensable evaluation, effective May 11, 1998. 


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the left knee was not incurred 
in or aggravated by the veteran's active duty military 
service and such may not be presumed to have been incurred 
therein, nor is a left knee disorder proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005).

2.  Degenerative arthritis of the right knee was not incurred 
in or aggravated by the veteran's active duty military 
service and such may not be presumed to have been incurred 
therein, nor is a right knee disorder proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005).

3.  Degenerative arthritis of the left ankle was not incurred 
in or aggravated by the veteran's active duty military 
service and such may not be presumed to have been incurred 
therein, nor is a left ankle disorder proximately due to or 
the result of service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005).

4.  Degenerative arthritis of the right ankle was not 
incurred in or aggravated by the veteran's active duty 
military service and such may not be presumed to have been 
incurred therein, nor is a right ankle disorder proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2005).

5.  A lumbar spine disorder was not incurred in or aggravated 
by the veteran's active duty military service and such may 
not be presumed to have been incurred therein, nor is a 
lumbar spine disorder proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).

6.  The veteran did not perfect a timely appeal as to the 
September 2001 rating decision that granted service 
connection for trochanteric bursitis/tendonitis of both 
greater trochanters and assigned a noncompensable evaluation, 
effective May 11, 1998.  38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.101, 20.302, 20.303, 20.305 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law eliminated 
the concept of the well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 
3.159(b)(c).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
pertinent to her service connection claims, the veteran was 
provided with VCAA notification by letter in August 2003 
prior to the April 2003 initial AOJ decision.  

With regard to the veteran's claim that her June 2003 
substantive appeal was timely, the Board notes that such must 
be denied as a matter of law.  The Board acknowledges that 
the veteran has alleged that she spoke with an employee at 
the RO via telephone in May 2003 and requested a 60 day 
extension in which to file her substantive appeal; however, 
there is no Report of Contact form detailing such 
conversation in the claims file.  As such, there is no legal 
basis for this claim to be granted.  VA's General Counsel has 
held that in cases where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to provide notice of, or 
assistance in developing, the information and evidence 
necessary to substantiate such a claim under 38 U.S.C.A. 
§§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004).  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).   In this regard, the letter sent 
to the veteran in August 2002 advised her of the evidence 
that VA would attempt to obtain and what evidence she was 
responsible for identifying or submitting to VA.  Moreover, 
such letter informed her of what evidence was needed to 
substantiate her secondary service connection claims.  
Specifically, she was advised that service connection can be 
established for a disability that is proximately due to or 
the result of a service-connected condition.  Although the 
veteran may not have been specifically informed of the 
"fourth element," i.e., to provide any evidence in her 
possession that pertains to the claims, the Board finds that 
she was otherwise fully notified of the need to give to VA 
any evidence pertaining to her service connection claims.  
The August 2002 letter advised her to notify VA of any 
additional information or evidence that she believed would 
support her claims, and if she had additional records she 
could send them to VA, effectively notifying her to send any 
additional relevant information.  VA has informed her in the 
April 2003 rating decision and the December 2003 statement of 
the case of the reasons for the denial of her claims and, in 
so doing, informed her of the evidence that was needed to 
substantiate such claims.  Moreover, the June 2004 statement 
of the case provided the veteran with the laws and 
regulations governing her claims, to include VA's duties to 
notify and assist under 38 C.F.R. § 3.159, with relevant 
cites to the United States Code.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.
  
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, because the Board concludes herein 
that the preponderance of the evidence is against the 
veteran's claims for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are moot.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, since each 
of the four content requirements of the VCAA notice have been 
fully satisfied, there is no prejudicial error to the veteran 
in deciding her claims.

With respect to VA's duty to assist, the Board observes that 
VA outpatient treatment reports as well as June 1998, January 
2001, and January 2003 VA examination reports were reviewed 
by both the RO and the Board in consideration of the 
veteran's claims.  Moreover, the veteran was provided with a 
January 2003 VA examination in order to adjudicate her 
pending service connection claims.  Based on these facts, the 
Board concludes that the medical evidence of record is 
sufficient to evaluate the veteran's claims without further 
examination.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case. Therefore, she will not be prejudiced as 
a result of the Board proceeding to the merits of her claims.

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  The Court has further held that when aggravation 
of a veteran's nonservice-connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected for that degree of 
aggravation. Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists, and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board notes that the veteran does not allege, nor does 
the record reflect, that she first manifested a left knee, 
right knee, left ankle, right ankle, or lumbar spine disorder 
during service or that such disorders are otherwise related 
to service on a direct basis.  Additionally, the veteran has 
not claimed that she is entitled to presumptive service 
connection for degenerative joint disease of the bilateral 
knees, bilateral ankles, and back.  In this regard, the Board 
notes that the evidence of record fails to demonstrate that 
she manifested arthritis to a degree of 10 percent within the 
one year following her service discharge in September 1963.  
Rather, the veteran claims entitlement to service connection 
for left knee, right knee, left ankle, right ankle, and 
lumbar spine disabilities as secondary to service-connected 
status-post hammertoe correction for the left foot.  
Specifically, she alleges that, due to her service-connected 
left foot disability, she walks with an altered gait which, 
in turn, resulted in disabilities of the bilateral knees, 
bilateral ankles, and back.  As such, the veteran contends 
that her current knee, ankle, and back disorders are a result 
of, or increased in severity due to, her service-connected 
left foot disability.  In this regard, the Board notes that 
the veteran is also service-connected for trochanteric 
bursitis/tendonitis of both greater trochanters; however, she 
has not claimed, nor does the evidence demonstrate, that her 
claimed knee, ankle, and back disorders are a result of such 
service-connected disability.

The evidence of record clearly shows that the veteran has 
current diagnoses of degenerative joint disease of both 
knees, both ankles, and the lumbar spine, as noted by the 
January 2003 VA examiner.  Additionally, the January 2001 VA 
examiner diagnosed disc space degeneration of L4-5 and L5-S1 
levels as well as chondromalacia of both knee caps.  The 
record shows that the veteran is service-connected for a left 
foot disability, namely status-post hammertoe correction.  
However, there is no competent medical opinion relating the 
veteran's bilateral knee, bilateral ankle, or back 
disabilities to her service-connected status-post hammertoe 
correction of the left foot.  Specifically, in contemplation 
of the veteran's lumbar spine, knees, and ankles, the January 
2003 VA examiner stated that it was less likely than not that 
her current level of discomfort and disability is related to 
her foot surgery.  Moreover, pertinent to the veteran's 
claimed back disorder, the June 1998 VA examiner stated that 
he did not think that her back condition was "due to" her 
left foot condition; rather such represented a "disease of 
life" and was associated with the aging process.  Although 
the June 1998 examiner indicated that the foot problem might 
aggravate the back pain, the examiner did not indicated that 
the foot problem caused any chronic worsening of the 
underlying lumbar spine disorder.

As such, the evidence of a nexus or link between the 
veteran's claimed disorders of her left and right knees, left 
and right ankles, and back and her service-connected left 
foot disability is limited to her own statements.  This is 
not competent evidence since lay persons or persons without 
medical training, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent evidence of a causal nexus 
between the veteran's bilateral knee, bilateral ankle, or 
back disorder and her status-post hammertoe correction of the 
left foot, the record does not provide a basis for secondary 
service connection for such claimed disabilities.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the veteran's claims of 
entitlement to service connection for her bilateral knee, 
bilateral ankle, and back disorders.  As such, the doctrine 
is not applicable in the instant appeal and her claims must 
be denied.  38 U.S.C.A. § 5107.   

III.  Timely Substantive Appeal Claim

Appellate review of a decision of the AOJ is initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the appellant.  
The notice of disagreement must be filed within one year from 
the date of mailing of notice of the result of initial review 
or determination.  The statement of the case is then 
submitted to the appellant, who is afforded a period of 60 
days from the date the statement of the case is mailed to 
file the formal appeal. This may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200-.204; 20.300-.306 (2005).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  The date of mailing of the 
statement of the case will be presumed to be the same as the 
date of the statement of the case and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

When the Board's rules of practice require that any written 
document be filed within a specified period of time, a 
response postmarked prior to expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this five-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  In computing the time limit for filing a written 
document, the first day of the specified period will be 
excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be included in the computation.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.305 (2005).

In the instant case, the rating decision granting service 
connection for trochanteric bursitis/tendonitis of both 
greater trochanters and assigning a noncompensable 
evaluation, effective May 11, 1998, was issued on September 
13, 2001.  A notice of disagreement with respect to the 
propriety of the initially assigned rating was received on 
December 18, 2001.  Thereafter, a statement of the case was 
issued on April 11, 2003.  VA received the veteran's 
substantive appeal (VA Form 9) on June 23, 2003.  In a July 
2003 letter, the veteran was advised that such form was not 
submitted within the appeal period and, therefore, could not 
be accepted as a valid appeal.  Based on the procedural 
posture of this issue, the veteran had until either September 
13, 2002, one year after the issuance of the rating decision, 
or June 10, 2003, 60 days after the issuance of the statement 
of the case, to submit her substantive appeal.  Even in 
contemplation of 38 C.F.R. § 20.305, the Board finds that the 
veteran's substantive appeal, received June 23, 2003, was 
untimely.  

The Board notes that the veteran has argued that she spoke 
with an employee at the RO via telephone in May 2003 and 
requested a 60 day extension in which to file her substantive 
appeal; however, there is no Report of Contact form detailing 
such conversation in the claims file.  As such, the Board 
finds that the veteran's substantive appeal received in June 
2003 regarding the propriety of the initially assigned rating 
for service-connected trochanteric bursitis/tendonitis of 
both greater trochanters was untimely and, as such, her 
appeal as to this issue must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (in cases in 
which the law and not the evidence is dispositive, a claim 
for entitlement to VA benefits should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law).   


ORDER

Service connection for degenerative arthritis of the left 
knee, claimed as secondary to service-connected status-post 
hammertoe correction of the left foot, is denied.

Service connection for degenerative arthritis of the right 
knee, claimed as secondary to service-connected status-post 
hammertoe correction of the left foot, is denied.

Service connection for degenerative arthritis of the left 
ankle, claimed as secondary to service-connected status-post 
hammertoe correction of the left foot, is denied.

Service connection for degenerative arthritis of the right 
ankle, claimed as secondary to service-connected status-post 
hammertoe correction of the left foot, is denied.

Service connection for a lumbar spine disorder, claimed as 
secondary to service-connected status-post hammertoe 
correction of the left foot, is denied.

A substantive appeal received in June 2003 regarding the 
propriety of the initially assigned rating for service-
connected trochanteric bursitis/tendonitis of both greater 
trochanters was untimely, and the appeal as to this issue is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


